Citation Nr: 0622103	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-21 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon



THE ISSUE

Entitlement to service connection for right ear hearing loss.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the RO.


FINDING OF FACT

The veteran has current right ear defective hearing that can 
be attributed to in-service noise exposure.


CONCLUSION OF LAW

The veteran has right ear defective hearing that was incurred 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for right ear hearing 
loss.  He contends that he suffered acoustic trauma while 
flying a fighter aircraft during service due to the high 
pitched sound of the air conditioning which was located near 
the right ear.  He maintains that his current right ear 
hearing loss can be attributed to that noise.

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim for service connection for right 
ear hearing loss.  The report of his VA audiometric 
examination, conducted in April 2003, shows that he has 
auditory thresholds of 25, 10, 20, 20, and 40 decibels in the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  His speech discrimination score was 96 percent 
for the right ear.  Thus, it is clear that he has a current 
"disability" in the right ear as VA defines it.  See 
38 C.F.R. § 3.385 (2005) (indicating that, for VA purposes, 
impaired hearing is considered to be a "disability" if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).

Although review of the veteran's service medical records 
indicates that his hearing was normal on entry, and on 
separation from service, he has offered credible statements 
with respect to the acoustic trauma he experienced in 
service, including a supporting statement from another 
veteran who served with him, and who flew the same type of 
aircraft and experienced hearing loss difficulties.  His VA 
examiner has stated in an uncontradicted April 2003 opinion 
that the veteran's right ear hearing loss was consistent with 
military noise exposure, occupational noise exposure, and 
recreational noise exposure.  However, the examiner had noted 
that the veteran worked as a teacher, and noise exposure from 
that position was not applicable.  The examiner also noted 
that the veteran was a skeet shooter and hunter safety 
instructor.  It seems clear to the Board that the examiner 
was attributing the cause of the veteran's right ear hearing 
loss as due partly to service.  Under the circumstances, the 
Board finds that the criteria for an award of service 
connection have been satisfied.  The doctrine of reasonable 
doubt dictates that the veteran's right ear hearing 
disability be attributed to the service-related etiology.  
See 38 C.F.R. § 3.102 (2005).



ORDER

Service connection for right ear hearing loss is granted.




________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


